DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s election filed August 03, 2021.  Claims 1-24 are pending, in which claims 1-15 are non-elected without traverse,

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made of Group II, claims 16-24, without traverse in Paper dated August 03, 2021.


Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 18:  Base claim 16 already recites “a first electrically conductive bottom source/drain contact…” and “a second electrically conductive bottom source/drain contact…”. However, dependent claim 18 further recites “a first, electrically conductive bottom source/drain contact…and a second, electrically conductive bottom source/drain contact…”. Scope of claim 18 is unclear and indefinite for whether the above limitations are the same of base claim 16 (or not).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 16,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidambarrao (7,683,428).
Re-claim 16, Chidambarrao teaches (at Figs 6-12; col 5, line 1 to col 8) a vertical device comprising: a cell comprising nFET and pFET regions (Figs 6-12 for “nFET” and “pFET”; col 6, lines 32-67); vertical transport field-effect transistors within the nFET and pFET regions, the vertical transport field-effect transistors including gate stacks comprising gate dielectric layers 22 and gate metal layers 24A,24B,24C,24D (Figs 6-12; col 6, lines 33-67); a first cell edge adjoining the nFET region and including a first pair of continuous dielectric spacers (30 above the “nFET” region in Fig 8-12; col 7, lines 13-21 to line 67), one of the first pair of continuous dielectric spacers 30 being in direct contact with the gate metal layers 24A,24B (Figs 8-12,7) in the nFET region; a second cell edge adjoining the pFET region and including a second pair of continuous dielectric spacers (30 above the “pFET” region in Fig 8-12; col 7, lines 13-21 to line 67), one of the second pair of continuous dielectric spacers 30 being in direct contact with the gate metal layers 24C,24D (Figs 8-12,7) in the pFET region; a first electrically conductive bottom source/drain contact 38A (Fig 12, col 7, line 47 to col 8) in a first trench between the first pair of continuous dielectric spacers 30 (Fig 12); and a second electrically conductive bottom source/drain contact 38B (Fig 12, col 7, line 47 to col 8) in a second trench between the second pair of continuous dielectric spacers 30 (Fig 12).  Re-claim 18, further comprising a first, electrically conductive bottom source/drain contact 38A (Fig 12, col 7, line 47 to col 8) within the first trench and a second, electrically conductive bottom source/drain contact 38B (Fig 12, col 7, line 47 to col 8) within the second trench. 


Claims 16-24 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by  
Bao (2020/0066903).
Re-claim 16, Bao teaches (at Figs 25,1-25, paragraphs 35-91) a vertical device comprising: a cell comprising nFET and pFET regions 101-1,101-2; vertical transport field-effect transistors within the nFET and pFET regions (Figs 1,25 for nFET and pFET; para 39-40), the vertical transport field-effect transistors including gate stacks 142/116,144/116 comprising gate dielectric layers 116 (Figs 16-19, para 57) and gate metal layers 142,144 (Figs 16-19, para 75-81); a first cell edge adjoining the nFET region 101-1 and including a first pair of continuous dielectric spacers (148 in nFET region; Figs 1,20,25; para 82), one of the first pair of continuous dielectric spacers 148 being in direct contact with the gate metal layers 142 in the nFET region (Fig 20,25,1); a second cell edge adjoining the pFET region 101-2 and including a second pair of continuous dielectric spacers (148 in pFET region, Figs 1,20,25; para 82), one of the second pair of continuous dielectric spacers 148 being in direct contact with the gate metal layers 144 in the pFET region 101-2 (Figs 20,25,1); a first electrically conductive bottom source/drain contact 154-2 (Fig 25, para 89) in a first trench between the first pair of continuous dielectric spacers 148 (Fig 25, para 89); and a second electrically conductive bottom source/drain contact 154-6 (Fig 25, para 89) in a second trench between the second pair of continuous dielectric spacers 148.   Re-claim 17, further comprising: a semiconductor substrate 102 (Fig 6, para 46) beneath the first and second pairs of continuous dielectric spacers 148 (Fig 25;6, para 46); a first recess (first recess of the shallow trench isolation 108 located under the bottom source/drain contact 154-2; Fig 25, para 45,51-52,89) extending vertically downwardly from the first trench and into the semiconductor substrate 102; a second recess (second recess of the shallow trench isolation 108 located under the bottom source/drain contact 154-6; Fig 25, para 45,51-52,89) extending vertically downwardly from the second trench and into the semiconductor substrate 102; and electrically insulating material 108 (Fig 25, para 51 for STI 108) filling the first and second recesses.   Re-claim 18, further comprising a first, electrically conductive bottom source/drain contact 154-2 (Fig 25, para 89) within the first trench and a second, electrically conductive bottom source/drain contact 154-6 (Fig 25, para 89) within the second trench.  Re-claim 19, further comprising parallel semiconductor fins 110 (Figs 25,1; para 53-56,67-72) extending vertically from the semiconductor substrate 102, the semiconductor fins 110 including channel regions adjoining the gate stacks 142/116, 144/116. 

 Re-claim 20, Bao teaches (at Figs 25,1-25, paragraphs 35-91) an array of vertical transport field-effect transistors, comprising: a semiconductor substrate 102 (Fig 6, para 46); parallel semiconductor fins 110 (Figs 25,1; para 53-56,67-72) extending vertically with respect to the semiconductor substrate 102, each of the semiconductor fins 110 including side walls and inner and outer end walls; a plurality of vertical transport field-effect transistors (Fig 25,1; para 42-44), each of the vertical transport field-effect transistors comprising a bottom source/drain region 104 (Fig25; para 49-50), a top source/drain region 30,36 (Fig 25,11-14; para 68,72), and a channel between the bottom source/drain region 104 and the top source/drain region 30,36, the channel comprising a channel region of one of the semiconductor fins 110 (Figs 25, para 42-44,68-72, 32,52), and a gate stack 142/116,144/116 (Figs 16-19, para 57,75-81) adjoining the channel region; a first pair of parallel, continuous dielectric side wall spacers (148 in nFET region, Figs 1,20,25; para 82) extending perpendicularly with respect to the semiconductor fins 110 and vertically with respect to the semiconductor substrate 102, the first pair of parallel, continuous dielectric side wall spacers 148 being proximal to the outer end walls of a first plurality of the semiconductor fins 110  (Figs 25,23), and bounding a first trench (Figs 23,25, para 85), one of the first pair of parallel, continuous dielectric side wall spacers 148 adjoining a plurality of the gate stacks 142/116 (Figs 16-19, para 57,75-81 for n-FET) of a first plurality of the vertical transport field-effect transistors; a second pair of parallel, continuous dielectric side wall spacers (148 in pFET region, Figs 1,20,25; para 82) extending perpendicularly with respect to the semiconductor fins 110 and vertically with respect to the semiconductor substrate 102, the second pair of parallel, continuous dielectric side wall spacers 148 being proximal to the outer end walls of a second plurality of the semiconductor fins 110 and bounding a second trench (Figs 23,25, para 85), one of the second pair of parallel, continuous dielectric side wall spacers 148 adjoining a plurality of the gate stacks 144/116 (Figs 16-19, para 57,75-81 for pFET) of a second plurality of the vertical transport field-effect transistors; a first bottom source/drain contact layer 154-2 (Fig 25, para 89) between the first pair of parallel, continuous side wall spacers 148; a second bottom source/drain contact layer 154-6 (Fig 25, para 89) between the second pair of parallel, continuous side wall spacers; a first recess extending vertically from the first trench into the semiconductor substrate, the first recess (first recess of the shallow trench isolation 108 located under the bottom source/drain contact 154-2; Fig 25, para 45,51-52,89) being filled with 

 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822